760 A.2d 848 (2000)
COMMONWEALTH of Pennsylvania, Petitioner,
v.
Gary COLEMAN, Respondent.
Supreme Court of Pennsylvania.
October 23, 2000.
ORDER
PER CURIAM:
AND NOW, this 23rd day of October, 2000, the Petition for Allowance of Appeal and the Petition to Supplement Petition for Allowance of Appeal/Petition for Post-Submission Communications are hereby GRANTED, the order of the Superior Court is VACATED, and the matter is REMANDED to the Superior Court for consideration in light of Commonwealth v. Glass, 562 Pa. 187, 754 A.2d 655 (2000).